In re: State of Louisiana applying for writs of certiorari, prohibition and mandamus.
Writs refused. The showing made does not warrant the exercise of our supervisory jurisdiction. This court will not interfere with the orderly progress of a criminal' trial except upon a showing of palpable error, which does not appear here.
SUMMERS, J., dissents from the refusal to grant writs. The trial court ruling denies the State the opportunity to rebut the-testimony of the defendants elicited on cross-examination and thereby palpable error occurred.